DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	This Office action is in response to the amendment of December 30, 2020 which amended the Specification.
	
Claim Objections
Claim 17 is objected to because of the following informalities:  in line 2 “discharged” should be “discharge”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of All the material of claim 8 is included in claim 2 lines 2 through 4, from which claim 8 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-12, 14, 19 and 20 is/are rejected under 35 U.S.C. 102a1 as being antecedent basis by Ahn et al (USPN 9,494,148).
	Ahn et al disclose a linear compressor (see Fig. 3 for example), comprising: a motor 30; a frame 10, 20 that supports the motor, at least a portion of the frame is disposed inside of the motor (note the extension shown in Fig. 4 which has an inner 
With regards to claim 2, Ahn et al teaches of a gas inlet hole (the pipe connection to the discharge cover) through which the portion of the refrigerant discharged through the discharge valve is introduced; a gas communication passage (the cylindrical space shown between the inner surface of the frame 110 and the outer surface of the cylinder 41 shown in Fig. 4) that communicates with the gas inlet hole; and at least one gas outlet hole 123 branched from the gas communication passage. (Claim 19 is therefore rejected being the combination of claims 1 and 2.
With regards to claim 5 Ahn et al disclose wherein the gas communication passage comprises a recess 125 (Fig. 4) formed in an outer circumferential surface of the cylinder.  

With regards to claim 7 Ahn et al disclose wherein the gas communication passage includes a space that communicates with the at least one gas inlet hole and an extension that extends from the space toward the piston.  
	With regards to claim 8 note the discussion above in claim 2regarding the gas inlet.
With regards to claim 9, Ahn et al disclose the entire pipe flow path outside the cover maybe considered part of the gas inlet and portions are between the gas communication passage and the at least one gas outlet hole, see Fig. 3. Claim 20 is similarly rejected.  
With regards to claim 10, Ahn et al disclose wherein the at least one gas outlet hole extends between the at least one gas inlet and an inner circumferential surface of the cylinder (see Fig. 4).  
With regards to claim 11, Ahn et al disclose wherein the at least one gas inlet has a circular shape (the upstream portion of the gap between the frame and the cylinder as shown in Fig. 4) along an outer circumferential surface of the cylinder with respect to an axial center line of the cylinder.  
With regards to claims 12 and 14, Ahn et al disclose, wherein the discharge cover, the suction valve and the discharge valve are disposed at least partially inside of the frame10 is considered part of the frame).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al in view of Miller (USPN 3,788,778).
As set forth above Ahn et al disclose the invention substantially as claimed and disclose a spring assembly 45 that elastically supports the discharge valve (cl. 16) which is disposed between the discharge valve 44 and the discharge cover 46 (cl. 17). Ahn et al do not disclose that the discharge cover, the discharge valve and spring assembly are disposed inside the cylinder in a stepped portion at an inner diameter of the cylinder.
Miller discloses a linear compressor having a cylinder 27, 77 and 67 (see Fig. 1) and has the discharge cover, the discharge valve and spring assembly are disposed inside the cylinder in a stepped portion at an inner diameter of the cylinder (see Fig. 1). At the time of the effective filing date of the instant application to mount the suction and discharge valves and their assemblies within the cylinder and against a stepped portion of the cylinder as taught by Miller in order to create a more axially compact compressor structure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11 and 12 of U.S. Patent No.  in view of Ahn et al. The claims of the ‘169 patent substantially set forth the claims of the instant application but do not set forth that the frame has at least a portion which is disposed within the motor.  As disclosed above Ahn et al discloses a similar linear compressor and disclose the frame member may extend into the motor while supporting the cylinder. At the time of the effective filing date of the application it would have been obvious to utilize a frame with an extension as taught by Ahn et al in order to have a simple mechanism of forming the gas communication path for the gas bearing flow.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Giacchi et al, Hiratsuka et al and Muhle et al disclose linear compressors supported by gas bearings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             





CGF
September 11, 2021